DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clavel et al. (U.S. 2014/0173430) in view of Doerr et al. (U.S. 2009/0013356). 	
Regarding clams 1, 2, 11, 12, and 17, Clavel discloses a method comprising receiving, by a device, a plurality of audio-visual streams including a first AV stream and at least a second AV stream, (“simultaneously presenting the audio and video streams for each of the set of chat groups”, par. 0019), outputting the plurality of AV streams from the device to an output device for concurrent display using a first graphical arrangement of the plurality of AV streams, (“include multiple concurrent video streams, or be any other suitable video stream. The representative video stream can be from a singular chat group or can be a compilation from multiple chat groups. The representative audio stream is preferably the audio stream corresponding to the selected video stream, but can alternatively be a compilation of a subset or all of the audio streams”, par. 0026), wherein the first graphical arrangement depicts the first AV stream using a first size and further depicts the second AV stream using a second size, (fig. 4 parts 44 and 54), and adjusting, by the device, the concurrent display of the plurality of AV streams from the first graphical arrangement to a second graphical arrangement that depicts the first stream using an adjusted first size different than the first size, that depicts the second stream using an adjusted second size different than the second size, or a combination thereof, wherein the adjusted first size is based, at least in part, on a gameplay metric associated with the first AV stream, (fig. 4, parts 44 and 54). 
Clavel, however, is silent on the issue of the method including gameplay metrics. In a related art, Doerr discloses a system comprising audio-visual streams  that includes gameplay metrics, (“For example, the term "audiovisual information" includes any of various types of gaming content (including program instructions and/or data) that can be used and/or executed to present gaming content (e.g., images, video, and/or audio) on a presentation device”, par. 0063). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the gameplay metrics of Doerr into the art disclosed by Clavel in order to meet the need for an improved system and method for transmission and/or reception of digital television signals, as disclosed by Doerr, (par. 0006). 
Regarding claims 3 and 13, Clavel discloses further comprising detecting, using one or more virtual sensors, one or more trigger events, (“The routing module is preferably run in response to the detection of a trigger event, such as a receipt of a video or audio share indicator”, par. 0079). 
Regarding claims 4, 5, 14, and 15, Clavel discloses wherein the one or more trigger events are detected based on one or more of user input, computer vision data generated based on the first AV stream, audio recognition data, or biometric data, (“The routing module is preferably run in response to the detection of a trigger event, such as a receipt of a video or audio share indicator”, par. 0079).
(“the chat group with the highest priority is preferably displayed proximal the video-capture device (e.g., the camera), wherein chat groups with lower priority are preferably displayed distal the video-capture device”, par. 0045). 
	Regarding claims 7 and 18, Clavel discloses further comprising adjusting, in the second graphical arrangement, one or more of a first position of the first AV stream or a second position of the second AV stream relative to the first graphical arrangement, (fig. 4, parts 44 and 54).
	Regarding claims 8, 9, 19, and 20, Clavel discloses reassigning control of the first AV stream from a first control device to a second control device; and reassigning control of the second AV stream from the second control device to a third control device; and reassigning control of a third AV stream from the third control device to the first control device, (“The method can additionally include adjusting a chat group priority in response to a user action”, par. 0019). 
	Regarding claim 10, Clavel discloses further comprising:  99337003.1-55-Attorney Docket No. DELL.P0157US Client Docket No. 118926.01 detecting movement of a control device from a first location to a second location; and in response to detecting the movement, sending the first AV stream to a second output device at the second location, (“The presentation parameters can additionally include a virtual chat group position of the chat group relative to a virtual reference point (e.g., the virtual user location)”, par. 0031). 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715